ORDER

Upon consideration of the Joint Petition for Disbarment By-Consent filed herein pursuant to Maryland Rule 16-772, it is this 3rd day of November, 2015,
ORDERED, by the Court of Appeals of Maryland, that Eugene Alan Shapiro, who was indefinitely suspended from the practice of law in the State of Maryland by a prior Opinion and Order of this Court filed January 30, 2015, is hereby disbarred by consent for additional professional misconduct in violation of Rules 1.1, 1.2(a), 1.3, 1.4, 1.16(a) & (d), 8.1(a) & (b) and 8.4(a), (c) & (d) of the Maryland Lawyers’ Rules of Professional Conduct; and it is further
ORDERED, that the Clerk of this Court, in accordance with Rule 16-772(d), shall certify the disbarment of Eugene Alan Shapiro to the Trustees of the Client Protection Fund of the Bar of Maryland and the clerks of all courts in this State; and it is further
ORDERED, that judgment is hereby entered in favor of the Attorney Grievance Commission of Maryland against Eugene Alan Shapiro in the amount of $910.95.